It is an honour to address the General Assembly, to congratulate the President on his election to the presidency of the General Assembly at its seventy-first session, and to express Peru’s willingness to contribute to the success of his stewardship.
Two months ago, when I began my term as President of the Republic of Peru, I expressed a commitment to the goals set forth by the founders of our Republic. In 2021, Peruvians will celebrate 200 years of our independent life, thereby consolidating a sound democracy, one that is socially functional and prosperous, with better opportunities for jobs and equality and where human rights are promoted. Our Government’s plans and public policies coincide with the United Nations Sustainable Development Goals, which are enshrined in the 2030 Agenda. They include access to water, education, health care for all Peruvians and other services that are vital in order to drastically reduce poverty, in the context of a full-scale battle against corruption, discrimination, insecurity and drug trafficking.
One key objective of my Government is to ensure the efficient management of safe water and sanitation for all. We will ensure access to drinking water and sewerage systems for all those families that do not now have such basic services, which accounts for about 10 million inhabitants, or almost a third of our people. We will make a significant investment that will prioritize the Amazon and Andean regions. We will work with non-traditional systems for potable water for non-urban areas, and we will implement systems for rainwater-harvesting in the Amazon and undertake public works through the reforestation programme known as “Blue Mountains”, aimed at harvesting water in the highlands of the Andean Mountains. I believe that interaction with the United Nations in that regard is a priority. I am therefore very honoured to have participated in the High-level Panel on Water just a few days ago.
Another very important issue for my Government is to promote green growth, while coordinating the use of land-based and marine ecosystems. The Paris Agreement on Climate Change should serve as an inspiration for us to implement those policies. Peru is a country that is particularly vulnerable, and we see that on a daily basis in the melting of our glaciers and in the extreme cold that occurs in southern Peru sometimes, both of which have compelled us to redirect our scarce resources to meet those challenges.
Peru is promoting such policies so as to become a member, as quickly as possible, of the Organization for Economic Cooperation and Development. My Government’s Administration has a clear vision of the new challenges and responsibilities that Peru must grapple with, which leads us to deepen our agreements with countries that have similar prospects, problems and challenges. They include our partners in the Pacific Alliance, namely, Colombia, Chile and Mexico. It would also include Brazil and Argentina, which are important neighbours, along with Ecuador. Together with them, we are tackling, in a harmonious and coordinated manner, the challenges of development in the twenty- first century.
Peru has a firm commitment to defending and definitively strengthening representative democracy, human rights and the rule of law. That commitment was clearly enshrined in the democratic Charter of the Organization of American States. In that context, fundamental freedoms, the right to participate freely in political life and the separation of, and respect for, the balance of powers are the cornerstones for the governability of our region and can ensure a future with hope.
We also respect the principle of non-intervention in the internal affairs of other States, something that was established and introduced by the Latin American countries as a norm of international law a century ago. However, respect for that principle cannot, and should not, go against defence interests and the promotion of democracy and human rights, which consitute an irrevovable heritage for future generations. In that context, it is imperative to mention our concern regarding the critical political, economic and social situation that our friends in Venezuela are currently experiencing. Full-fledged democracy requires absolute respect for human rights and fundamental freedoms, as well as due process. It also requires fully guaranteeing respect for the separation and balance of powers. The situation in Venezuela has been impacted by extreme violence, social and political confrontation and severe shortages of food and medicine. In order to address that multifaceted crisis, we call in solidarity for an internal political dialogue to begin as soon as possible, without conditions or restrictions and within a context of full respect for the Constitution. Peru is ready and willing to undertake all the necessary efforts that might assist our Venezuelan friends in bringing about a solution to their problems. We will work with the countries of the Pacific Alliance in that endeavour, especially with Venezuela’s neighbouring country of Colombia, where we shall be in a few days to witness the signing of the peace agreement with the Fuerzas Armadas Revolucionarias de Colombia.
In conclusion, I would like to convey to the General Assembly that the Government that I lead in Peru is an advocate of modernization, compatible with the efforts promoted by the United Nations system, in a global, interdependent context, which has, however, unfortunately been affected by a series of grave conflicts that have been mentioned here today and throughout all of our debates.
Various parts of the world are experiencing a crisis of confidence, setbacks in globalization, populist and protectionist temptations and an almost unprecedented wave of refugees, as the King of Jordan mentioned a moment ago. Our aim in South America and Latin America is to create a bridge of stability and cooperation between the Pacific and the Atlantic that seeks to promote the gradual restoration of peace and prosperity in the western hemisphere.
Finally, I wish to congratulate the Secretary-General on his decade of service to the international community in such an important role.
